Citation Nr: 1516858	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cocaine dependence.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a lumbar spine disability to include as due to bilateral knee disabilities.

5.  Entitlement to service connection for a psychiatric disorder, to include as due to a right knee, left knee or spine disability.

6.  Entitlement to service connection for a right ankle strain.

7.  Entitlement to service connection for residuals of a right calcaneus fracture.

8.  Entitlement to service connection for residuals of a right second metatarsal fracture.

9.  Entitlement to service connection for a left ankle disability.  


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to November 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran previously received representation by a private attorney.  However, in August 2014, the Veteran's attorney submitted a motion to withdraw representation, and in October 2014 that motion was granted by the Board.  In that same month, the Veteran was notified of his attorney's withdrawal of representation and provided with options regarding alternative representation.  The Veteran was informed that if he did not respond within thirty days, it would be assumed that he wished to represent himself and the Board would proceed with adjudication.  The Veteran did not respond in thirty days and is therefore assumed to represent himself in the appeal.  

In a February 2014 signed statement, the Veteran indicated that he wished to withdraw his claim for cocaine dependence "claimed as post-traumatic stress disorder, anxiety disorder, sleeping disorder and depression."  The disorders above were considered as a single issue in the August 2012 rating decision, but as separate disorders in the January 2013 statement of the case.  As it is unclear whether the Veteran wished to withdraw his claim for all psychiatric disorders, or for cocaine dependence alone, a claim for psychiatric disorders is still considered on appeal before the Board.  If the Veteran intended to withdraw his appeal for psychiatric disorders as a whole, he may submit a signed withdrawal in writing in accordance with 38 C.F.R. § 20.204.

As discussed below, the Board has assumed jurisdiction of the claims of service connection for a right ankle strain, residuals of a right calcaneus fracture, residuals of a right second metatarsal fracture, and a left ankle disability pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a notice of disagreement (NOD) with respect to this issue.

The issues of entitlement to service connection for a right and left knee disability, for a lumbar spine disability, and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal for entitlement to service connection for cocaine dependence in a February 2014 signed statement.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal with respect to entitlement to service connection for cocaine dependence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a February 2014 signed statement, the Veteran expressed his intent to withdraw the issue of entitlement to service connection for cocaine dependence.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim. Accordingly, the Board does not have jurisdiction to consider an appeal on this matter.


ORDER

The appeal for entitlement to service connection for a cocaine dependence is dismissed.


REMAND

The claims file includes a June 2011 letter from T.S., D.O., in which T.S. stated that, while in the military, the Veteran incurred a fracture to the right calcaneus and was later found to have other "significant malalignment issues" to include knee and back pain.  T.S. stated that it was as likely as not that the Veteran's in-service injury was "directly related to the other issues that had developed from the initial injury."  Regrettably, T.S. failed to provide any rational for his conclusion.

The Veteran was afforded a VA examination in January 2012.  Following an examination of the Veteran and review of the claims file, the VA examiner diagnosed the Veteran with right and left knee arthralgia and lumbar back strain but concluded that, because an October 2010 post-discharge bone scan demonstrated that stress reactions found in a September 2007 bone scan had resolved, it was less likely than not that a knee or spine disability was due to service.  The examiner failed to note whether the Veteran had any other disability, beyond stress fractures which may have accounted for the Veteran's symptoms.

For the reasons stated above, neither the June 2011 letter nor the January 2012 medical opinion is adequate to determine whether the Veteran's knee or spine disabilities are related to service.  Accordingly, new VA examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In January 2012, the Veteran's VA examiner for mental disorders relied upon the January 2012 examination of the Veteran's knees and spine in her determination that it was less likely than not that a psychiatric disability was not secondary to the Veteran's orthopedic complaints.  As those findings are inadequate, a new VA examination for mental disorders should be scheduled.  

Further, in a December 2009 VA treatment record, the Veteran is shown to report that he was diagnosed with PTSD by a treatment provider in Austin, Texas, and that he received mental health treatment by a private provider during his service.  This evidence suggests that additional treatment records are available.  Further, the Veteran's most recent VA medical center treatment notes are dated January 4, 2012.  The RO should obtain any and all VA and private treatment records in accordance with the duty to assist under 38 C.F.R. § 3.159.

Moreover, although the RO determined that there was a lack of required information to corroborate stressors associated with the Veteran's PTSD claim and a January 2012 VA examiner found that the Veteran did not meet the criteria for a mental disorder, the Veteran is invited to provide any additional evidence demonstrating an in-service stressor or a present psychiatric disability.

Finally, turning to the issues of service connection for a right ankle strain, residuals of a right calcaneus fracture, residuals of a right second metatarsal fracture, and a left ankle disability, the claims file includes an April 2014 correspondence from VA to the Veteran which acknowledges that an NOD with a January 2013 denial of those service connection claims was received.  As there is evidence of record of a timely filed NOD, these issues must be remanded for the AOJ to render a Statement of the Case (SOC).  See Manlincon, 12 Vet. App. at 240-41 .

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA medical center treatment records after January 4, 2012.  Ask the Veteran to identify all additional medical providers who have treated him for knee, spine, or psychiatric disabilities.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability was incurred in service or is otherwise related to the Veteran's active service.

b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability was incurred in service or is otherwise related to the Veteran's active service or to a right knee disability.

c)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a spine disability was incurred in service or is otherwise related to the Veteran's active service or to a right or left knee disability.

If the examiner determines that a knee disability is at least as likely as not related to the Veteran's active duty service, then the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that any current spine disability was caused or aggravated by the knee disability.  If a knee disability is found related to service and aggravation of the spine disability by the knee disability is found, the examiner must attempt to establish a baseline level of severity of the spine disability before aggravation by the knee disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

a) The examiner should diagnose all current psychiatric disabilities, if any.  For each psychiatric disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was either incurred during the Veteran's active military service, or is otherwise related to his active military service.  
b) If a diagnosed psychiatric disability is not found to be at least as likely as not directly related to the Veteran's active military service, then the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disability is caused or aggravated by any service-connected orthopedic disability (knee or spine, if found to be service-connected).  b)  
c) If aggravation of a diagnosed psychiatric disability by a service-connected orthopedic disability is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected orthopedic disability.

4.  Each examination report must include a complete rationale for all opinions expressed.  If either examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Issue a Statement of the Case with regard to entitlement to service connection for a right ankle strain, residuals of a right calcaneus fracture, residuals of a right second metatarsal fracture, and a left ankle disability.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  Return this issues of service connection for the Veteran's right ankle strain, right calcaneus fracture, residuals of a right second metatarsal fracture and a left ankle disability to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


